FIFTH AMENDMENT TO SEVENTH RESTATED CREDIT AGREEMENT

This Fifth Amendment to Seventh Restated Credit Agreement (this “Fifth
Amendment”) is effective as of May 21, 2009 (the “Fifth Amendment Effective
Date”), by and among CHAPARRAL ENERGY, INC., a Delaware corporation (“Parent”),
CHAPARRAL ENERGY, L.L.C., an Oklahoma limited liability company (in its capacity
as Borrower Representative for the Borrowers, “Borrower Representative”),
JPMORGAN CHASE BANK, N.A., a national banking association, as Administrative
Agent (“Administrative Agent”), and each of the financial institutions a party
hereto as Lenders (hereinafter collectively referred to as “Lenders”, and
individually, “Lender”).

W I T N E S S E T H:

WHEREAS, Parent, Borrowers, Administrative Agent, the other Agents party thereto
and Lenders are parties to that certain Seventh Restated Credit Agreement dated
as of October 31, 2006 (as amended, the “Credit Agreement”) (unless otherwise
defined herein, all terms used herein with their initial letter capitalized
shall have the meaning given such terms in the Credit Agreement); and

WHEREAS, pursuant to the Credit Agreement, the Lenders have made revolving
credit loans to Borrowers; and

WHEREAS, the parties hereto desire to (a) amend certain terms of the Credit
Agreement in certain respects, and (b) reaffirm the Borrowing Base in an amount
equal to $600,000,000, to be effective as of the Fifth Amendment Effective Date
and continuing until the next redetermination of the Borrowing Base thereafter.

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Parent, Borrower
Representative (on behalf of Borrowers), Administrative Agent and Lenders hereby
agree as follows:

SECTION 1.Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Fifth Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 3 hereof, the
Credit Agreement is hereby amended effective as of the Fifth Amendment Effective
Date in the manner provided in this Section 1.

1.1       Amended and Restated Definitions. The definitions of “Applicable
Margin”, “Consolidated EBITDAX”, “Consolidated Senior Total Debt”, “Loan
Documents”, “Mandatory Redetermination” and “Mandatory Redetermination Date”
contained in Section 1.02 of the Credit Agreement shall be amended to read in
full as follows:

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Conforming Borrowing Base Utilization Grid
below based upon the Conforming Borrowing Base Utilization Percentage then in
effect:

 

 

1

 



 

--------------------------------------------------------------------------------

 

Conforming Borrowing Base Utilization Percentage

<50%

>50 <75%

>75% <90%

>90% <100%

> 100% <110%

>110%

Eurodollar Loans

2.500%

2.750%

3.000%

3.250%

4.000%

4.250%

ABR Loans

1.625%

1.625%

1.875%

2.125%

3.125%

3.375%

Commitment Fee Rate

0.500%

0.500%

0.500%

0.500%

0.500%

0.500%

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.

“Consolidated EBITDAX” means with respect to Parent and the Consolidated
Subsidiaries for any applicable period: (a) Consolidated Net Income of Parent
and the Consolidated Subsidiaries for such period, plus, to the extent deducted
in the calculation of Consolidated Net Income, (b) the sum of (i) income or
material franchise Taxes paid or accrued; (ii) Consolidated Net Interest
Expense; (iii) amortization, depletion and depreciation expense; (iv) any
non-cash losses or charges on any Swap Agreement, including those resulting from
the requirements of FASB 133, for that period; (v) other non-cash charges
(excluding accruals for cash expenses made in the ordinary course of business),
including, without limitation, non-cash employee compensation; and (vi) costs
and expenses associated with, and attributable to, oil and gas capital
expenditures that are expensed rather than capitalized; less, to the extent
included in the calculation of Consolidated Net Income, (c) the sum of (i) the
income of any Person (other than Wholly-Owned Subsidiaries of such Person)
unless such income is received by such Person in a cash distribution; (ii) gains
or losses from sales or other dispositions of assets (other than Hydrocarbons
produced in the normal course of business); (iii) any non-cash gains on any Swap
Agreement, including those resulting from the requirements of FASB 133, for that
period; (iv) any cash proceeds received from the termination or other
monetization of any Swap Agreement with a scheduled maturity date more than 12
months following the date of such termination or other monetization, including,
without limitation, any cash proceeds received from any Specified Hedge
Monetization and (v) extraordinary or non-recurring gains, but not net of
extraordinary or non-recurring “cash” losses. Notwithstanding anything to the
contrary contained herein, all calculations of Consolidated EBITDAX shall be (A)
in all respects, acceptable to, and approved by, the Administrative Agent, (B)
for any applicable period of determination during which a Credit Party has
consummated an acquisition or disposition (to the extent permitted hereunder) of
Properties, calculated and determined on a pro forma basis as if such
acquisition or disposition was consummated on the first day of such applicable
period, and (C) calculated, determined and adjusted for any applicable period to
exclude any income, loss or other adjustments with respect to Chaparral
Biofuels, Oklahoma Ethanol and Pointe Vista determined in accordance with GAAP,
except income received pursuant to a cash distribution shall be included in the
calculation of Consolidated EBITDAX.

 

 

2

 



 

--------------------------------------------------------------------------------

“Consolidated Senior Total Debt” means, with respect to Parent and the
Consolidated Subsidiaries for any period, (a) all Funded Debt of Parent and the
Consolidated Subsidiaries determined on a consolidated basis for such period,
other than Permitted Bond Debt minus (b) Excess Cash on the date of calculation.

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Notes, the Letter of Credit Agreements, the Letters of Credit, the Certificate
of Effectiveness, and the Security Instruments.

“Mandatory Redetermination” means any redetermination of the Borrowing Base and
Conforming Borrowing Base under Section 2.07(d) or Section 2.10(a).

“Mandatory Redetermination Date” means the date on which a Borrowing Base and,
as applicable, Conforming Borrowing Base that has been redetermined pursuant to
a Mandatory Redetermination under Section 2.07(d)(iii) or under Section 2.10(a)
becomes effective as provided under Section 2.07(e)(iv) or Section 2.10(b) as
applicable.

1.2       Additional Definitions. Section 1.02 of the Credit Agreement shall be
amended to add the following definitions to such Section:

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a balance sheet of Parent, the
Borrowers or any other Credit Party prepared in accordance with GAAP and any
other capital expenditure determined in accordance with GAAP including, without
limitation, replacements, capitalized repairs and improvements, capitalized
interest and capitalized general and administrative expenses.

“Discretionary Cash Flows” means with respect to Parent and the Consolidated
Subsidiaries for any applicable period: (a) Consolidated EBITDAX for such period
minus (b) Consolidated Net Interest Expense for such period minus (c) the amount
of income and material franchise Taxes paid in cash during such period.

“Excess Available Cash” means Excess Cash plus the amount, if any, by which the
total Commitments exceed the total Credit Exposures (but only to the extent that
the Borrowers are permitted to borrow such amount under the terms of this
Agreement including, without limitation, Section 6.02 hereof).

“Excess Cash” means the amount, if any, that (a) the sum of (i) Parent’s and the
Consolidated Subsidiaries’ cash on hand plus (ii) the aggregate amount of
Parent’s and the Consolidated Subsidiaries’ Investments of the types described
in clauses (c), (d), (e) and (f) of Section 9.05 exceeds (b) the aggregate
amount of the Credit Parties’ accounts payable and accrued expenses, liabilities
or other obligations to pay the deferred purchase price of Property or services
that are

 

 

3

 



 

--------------------------------------------------------------------------------

greater than ninety (90) days past the date of invoice unless such accounts
payable, expenses, liabilities or other obligations are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP.

“Fifth Amendment” means that certain Fifth Amendment to Seventh Restated Credit
Agreement dated effective as May 21, 2009, among Parent, Borrower Representative
(on behalf of Borrowers), Administrative Agent and Lenders.

“Fifth Amendment Effective Date” has the meaning ascribed to such term in the
Fifth Amendment.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including any cash received in respect of any non-cash
proceeds (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but excluding any interest payments), but
only as and when received, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Debt (other than
Loans) secured by such asset or otherwise subject to mandatory prepayment as a
result of such event and (iii) the amount of all taxes paid (or reasonably
estimated to be payable) and the amount of any reserves established to fund
contingent liabilities reasonably estimated to be payable, in each case during
the year that such event occurred or the next succeeding year and that are
directly attributable to such event (as determined reasonably and in good faith
by a Financial Officer).

“Specified Hedge Monetization” means any termination or monetization of any Swap
Agreement listed on Schedule 1 to the Fifth Amendment that is so terminated or
monetized on or prior to November 1, 2009.

“Specified Hedge Monetization Date” means any date on which a Credit Party
receives Net Proceeds from a Specified Hedge Monetization.

1.3       Additional Mandatory Redetermination Provision. A new Section 2.10
shall be added to the Credit Agreement and read as follows:

 

“Section 2.10

Additional Mandatory Redetermination Provision.

(a)       In addition to other redeterminations of the Borrowing Base and
Conforming Borrowing Base provided for herein, and notwithstanding anything to
the contrary contained herein, the Borrowing Base and Conforming Borrowing Base
shall each automatically reduce promptly, but in no event more than two (2)
Business Days, following any Specified Hedge Monetization Date by an amount,

 

 

4

 



 

--------------------------------------------------------------------------------

with respect to each of the Borrowing Base and Conforming Borrowing Base, equal
to eighty-five percent (85%) of the aggregate Net Proceeds received by the
Credit Parties from Specified Hedge Monetizations on such Specified Hedge
Monetization Date.

(b)       After a redetermined Borrowing Base and/or Conforming Borrowing Base
is automatically adjusted pursuant to Section 2.10(a), the Administrative Agent
shall deliver to the Borrowers (or Borrower Representative) and the Lenders a
New Borrowing Base Notice, and such amount as set forth in such New Borrowing
Base Notice shall become the new Borrowing Base and/or Conforming Borrowing
Base, effective and applicable to the Borrowers, the Agents, each Issuing Bank
and the Lenders on the applicable Mandatory Redetermination Date, regardless of
the date of delivery of such New Borrowing Base Notice.”

1.4       Amendment to Mandatory Prepayments Provision. Clause (iii) of Section
3.04(c) of the Credit Agreement shall be amended to delete the reference therein
to “Section 2.07(d),” and insert in lieu thereof a reference to “Section 2.07(d)
or Section 2.10(a),”.

1.5       Amendment to Use of Proceeds Representation. Section 7.21 of the
Credit Agreement shall be amended and restated in its entirety as follows:

“Section 7.21  Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used to refinance existing indebtedness, to
finance the Calumet Acquisition, to provide working capital for exploration and
production, and for general corporate purposes of the Borrowers and their
Subsidiaries, including the acquisition of exploration and production
properties. No Credit Party is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board). No part of the proceeds of
any Loan or Letter of Credit will be used for any purpose which violates the
provisions of Regulations T, U or X of the Board. No part of the proceeds of any
Loan or Letter of Credit will be used for the purpose of making payments of the
type permitted under clause (d) of Section 9.04.”

1.6       Amendment to Financial Statements; Other Information Provision. A new
paragraph (m) shall be added at the end of Section 8.01 of the Credit Agreement
and read in full as follows:

“(m)    Statement of Capital Expenditures and Discretionary Cash Flows. For the
three month period of Parent ending June 30, 2009, the six month period of
Parent ending September 30, 2009 and the nine month period of Parent ending
December 31, 2009, concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a statement of the Credit Parties’ Capital
Expenditures and Discretionary Cash Flows for such period, which statement

 

 

5

 



 

--------------------------------------------------------------------------------

shall be in form and substance as reasonably acceptable to the Administrative
Agent.”

1.7       Amendment to Consolidated Senior Total Debt to Consolidated EBITDAX
Covenant. Paragraph (b) of Section 9.01 of the Credit Agreement shall be amended
and restated in its entirety as follows:

“(b)     Consolidated Senior Total Debt to Consolidated EBITDAX. Commencing with
the fiscal quarter ending March 31, 2009, Parent will not permit, as of the last
day of any fiscal quarter, the ratio of Consolidated Senior Total Debt (for the
fiscal quarter ending on such date) to Consolidated EBITDAX (for each Rolling
Period ending on such date) to be greater than (i) 2.50 to 1.0 for the Rolling
Period ending on March 31, 2009, (ii) 3.00 to 1.0 for the Rolling Periods ending
on June 30, 2009, September 30, 2009, December 31, 2009 and March 31, 2010,
(iii) 2.75 to 1.0 for the Rolling Periods ending on June 30, 2010, September 30,
2010 and December 31, 2010 and (iv) 2.50 to 1.0 for the Rolling Period ending on
March 31, 2011 and for each Rolling Period thereafter.”

1.8       New Capital Expenditures Covenant. A new paragraph (c) shall be added
at the end of Section 9.01 of the Credit Agreement and read in full as follows:

“(c)     Capital Expenditures. Parent and the Borrowers will not, and will not
permit any other Credit Party to, allow the aggregate amount of Capital
Expenditures made or incurred by the Credit Parties during the period beginning
April 1, 2009 and ending December 31, 2009 to exceed the Discretionary Cash
Flows for such period.”

1.9       Amendment to Debt Covenant. Paragraph (g) of Section 9.02 of the
Credit Agreement shall be amended and restated in its entirety to read in full
as follows:

“(g)     Permitted Bond Debt issued prior to the Fifth Amendment Effective Date
and guarantee obligations of any Credit Party in respect thereof; provided, that
such guarantee obligations are on terms and conditions satisfactory to the
Administrative Agent in its sole discretion.”

1.10     Amendment to Restricted Payments Covenant. Section 9.04 of the Credit
Agreement shall be amended and restated in its entirety as follows:

“Section 9.04  Restricted Payments. Parent and the Borrowers will not, and will
not permit any other Credit Party to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, return any capital to its
stockholders, make any prepayment of Debt described in clause (a) of the
definition of “Debt” (other than permitted prepayments of Loans outstanding
under this Agreement), or make any distribution of its Property to its Equity
Interest holders, except, provided (i) no Default or Event of Default exists and
(ii) total Credit Exposures do not exceed the Borrowing Base on the date any
such distribution is declared or paid or prepayment or repurchase is made, (a)
Subsidiaries may declare and pay dividends ratably with respect to their Equity

 

 

6

 



 

--------------------------------------------------------------------------------

Interests, (b) the Borrowers may make Permitted Tax Distributions, (c) the
Borrowers may make prepayments of Debt (other than, for the period from the
Fifth Amendment Effective Date until November 1, 2009, Permitted Bond Debt) for
borrowed money with a maturity of less than one year or otherwise in an
aggregate principal amount not to exceed $5,000,000 during any calendar year,
and (d) provided that (A) Excess Available Cash exceeds $75,000,000 after giving
effect to such repurchase(s), (B) such repurchase(s) occur prior to November 1,
2009, (C) such repurchase(s) result in the cancellation and forgiveness of the
Permitted Bond Debt being repurchased in a manner reasonably satisfactory to
Administrative Agent (and provided that the Borrowers promptly deliver to
Administrative Agent evidence reasonably satisfactory to the Administrative
Agent of the cancellation of such repurchased Permitted Bond Debt), and (D) the
average purchase price of all bonds that are repurchased is no more than
sixty-five percent (65%) of the par value of such bonds that are repurchased,
the Borrowers may repurchase Permitted Bond Debt solely with the Net Proceeds
received by any Credit Party from asset dispositions permitted by Section 9.12,
the issuance of Equity Interests on or after the Fifth Amendment Effective Date,
and/or from any Specified Hedge Monetization to the extent that such proceeds
are not required to be used to prepay the Borrowings following a Mandatory
Redetermination.”

1.11     Amendment to Swap Agreements Covenant. Section 9.18 of the Credit
Agreement shall be amended and restated in its entirety as follows:

“Section 9.18  Swap Agreements. Parent and the Borrowers will not, and will not
permit any other Credit Party to, enter into any Swap Agreements with any Person
other than (a) Swap Agreements in respect of commodities (i) with an Approved
Counterparty and (ii) which shall not, in any case, have a tenor of greater than
five and one-half (5.5) years and the notional volumes for which (when
aggregated with other commodity Swap Agreements then in effect other than basis
differential swaps on volumes already hedged pursuant to other Swap Agreements)
do not exceed, as of the date such Swap Agreement is executed (1) 85% of the
reasonably anticipated projected production from proved, developed, producing
Oil and Gas Properties for each month during the initial three (3) year period
during which such Swap Agreement is in effect for each of crude oil and natural
gas, calculated separately, and (2) 80% of the reasonably anticipated projected
production from proved, developed, producing Oil and Gas Properties for each
month during the remaining period during which such Swap Agreement is in effect
for each of crude oil and natural gas, calculated separately, and (b) Swap
Agreements in respect of interest rates with an Approved Counterparty, the
notional amounts of which (when aggregated with all other Swap Agreements of the
Credit Parties’ then in effect in respect of interest rates) do not exceed 100%
of the then outstanding principal amount of the Credit Parties’ Debt for
borrowed money, and which Swap Agreements shall not, in any case, have a tenor
of greater than five (5) years. In no event shall any Swap Agreement to which
any Credit Party is a party contain any requirement, agreement or covenant for
any Credit Party to post cash or other collateral or margin to secure their
obligations

 

 

7

 



 

--------------------------------------------------------------------------------

under such Swap Agreement or to cover market exposures. Further, Parent and the
Borrowers will not, and will not permit any other Credit Party to, terminate any
Swap Agreement, now existing or hereafter arising, which has been or will be
incorporated into the determination of the Borrowing Base and, as applicable,
the Conforming Borrowing Base, without the prior written consent of the Required
Lenders. Notwithstanding the foregoing, (x) Parent and the Borrowers will be
permitted to enter into Swap Agreements (on a one-time basis) on terms and
conditions acceptable to, and detailed in writing to, the Administrative Agent
and the Lenders in order to support the Borrowing Base to become effective as of
the Amendment Effective Date (as defined in the Third Amendment) and (y) on or
prior to November 1, 2009, Parent and the Borrowers will be permitted to
terminate any or all of the Swap Agreements listed on Schedule 1 to the Fifth
Amendment, provided that any Net Proceeds received from any such Specified Hedge
Monetization shall be applied first to prepay the Borrowings as required by
Section 3.04(c)(iii) if the total Credit Exposures exceeds the Borrowing Base
after giving effect to the reduction in the Borrowing Base required under
Section 2.10(a) (which reduction shall be in an amount equal to 85% of the Net
Proceeds from such Specified Hedge Monetization) and second as permitted by the
terms of this Agreement.”

SECTION 2.   Borrowing Base Reaffirmation. Pursuant to Section 2.07 of the
Credit Agreement, the Borrowing Base shall be reaffirmed at $600,000,000
effective as of the Fifth Amendment Effective Date, and continuing until the
next Scheduled Redetermination, Interim Redetermination or other redetermination
of the Borrowing Base thereafter. Borrower Representative (on behalf of each
Borrower), Parent and Lenders agree that the reaffirmation of the Borrowing Base
provided for in this Section 2 shall not be considered or deemed to be an
Interim Redetermination.

SECTION 3.   Conditions Precedent. The effectiveness of (a) the amendments to
the Credit Agreement contained in Section 1 hereof, and (b) the reaffirmation of
the Borrowing Base contained in Section 2 hereof, is subject to the satisfaction
of each of the following conditions precedent:

3.1       No Default. No Default or Event of Default shall have occurred which
is continuing.

3.2       Fees. In consideration for the agreements set forth herein, the
Borrowers shall have paid to Administrative Agent any and all fees payable to
Administrative Agent, Arranger or Lenders pursuant to or in connection with the
this Fifth Amendment.

3.3       Other Documents. Administrative Agent shall have been provided with
such other documents, instruments and agreements, and Parent and Borrowers shall
have taken such actions, as Administrative Agent may reasonably require in
connection with this Fifth Amendment and the transactions contemplated hereby.

SECTION 4.   Representations and Warranties of Borrowers. To induce the Lenders
and Administrative Agent to enter into this Fifth Amendment, Parent and Borrower
Representative

 

 

8

 



 

--------------------------------------------------------------------------------

(on behalf of Borrowers) hereby jointly and severally represent and warrant to
the Lenders and Administrative Agent as follows:

4.1       Reaffirm Existing Representations and Warranties. Each representation
and warranty of each Credit Party contained in the Credit Agreement and the
other Loan Documents is true and correct on the date hereof and will be true and
correct after giving effect to the amendments set forth in Section 1 hereof.

4.2       Due Authorization; No Conflict. The execution, delivery and
performance by Parent and Borrower Representative (on behalf of Borrowers) of
this Fifth Amendment are within Parent’s and Borrower Representative’s corporate
and limited liability company powers (as applicable), have been duly authorized
by all necessary action, require no action by or in respect of, or filing with,
any governmental body, agency or official and do not violate or constitute a
default under any provision of applicable law or any material agreement binding
upon Parent, any Borrower or any other Credit Party or result in the creation or
imposition of any Lien upon any of the assets of Parent, any Borrower or any
other Credit Party except Excepted Liens. Borrower Representative is duly
authorized to execute this Fifth Amendment on behalf of Borrowers, and upon such
execution and delivery, this Fifth Amendment shall be binding and enforceable
against each such Borrower as if this Fifth Amendment had been executed by each
such Borrower.

4.3       Validity and Enforceability. This Fifth Amendment constitutes the
valid and binding obligation of Parent and Borrowers enforceable in accordance
with its terms, except as (a) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditor’s rights generally,
and (b) the availability of equitable remedies may be limited by equitable
principles of general application.

4.4       No Default or Event of Default. No Default or Event of Default has
occurred which is continuing.

 

Section 5.

Miscellaneous.

5.1       Amendment to Guaranty Agreements. Each Guaranty Agreement that has
been executed and delivered to Administrative Agent by a Guarantor as of the
Fifth Amendment Effective Date shall be amended to add a paragraph 24 at the end
of each such Guaranty Agreement which shall read in full as follows:

“24.     At the request and sole expense of the Borrowers, Guarantor shall be
released from its obligations hereunder in the event that all of the Equity
Interests of Guarantor shall be sold, transferred or otherwise disposed of in a
transaction expressly permitted by the Credit Agreement or with the consent of
each of the Lenders; provided, that, the Borrowers shall have delivered to the
Administrative Agent at least three Business Days prior to the date of the
proposed release, a written request for release, together with a certification
by the Borrower Representative stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents or has been consented to
by each of the Lenders.”

 

 

9

 



 

--------------------------------------------------------------------------------

5.2       Reaffirmation of Loan Documents; Extension of Liens. Any and all of
the terms and provisions of the Credit Agreement and the Loan Documents shall,
except as amended and modified hereby, remain in full force and effect. The
amendments contemplated hereby shall not limit or impair any Liens securing the
Indebtedness, each of which are hereby ratified, affirmed and extended to secure
the Indebtedness after giving effect to this Fifth Amendment.

5.3       Parties in Interest. All of the terms and provisions of this Fifth
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.

5.4       Legal Expenses. Parent and Borrower Representative (on behalf of
Borrowers) hereby jointly and severally agree to pay on demand all reasonable
fees and expenses of counsel to Administrative Agent incurred by Administrative
Agent in connection with the preparation, negotiation and execution of this
Fifth Amendment and all related documents.

5.5       Counterparts. This Fifth Amendment may be executed in counterparts,
and all parties need not execute the same counterpart; however, no party shall
be bound by this Fifth Amendment until Parent, Borrower Representative and
Required Lenders have executed a counterpart. Facsimiles or other electronic
transmission shall be effective as originals.

5.6       Complete Agreement. THIS FIFTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.

5.7       Headings. The headings, captions and arrangements used in this Fifth
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Fifth Amendment, nor affect
the meaning thereof.

5.8       Effectiveness. This Fifth Amendment shall be effective automatically
and without necessity of any further action by Parent, Borrower Representative,
Borrowers, Administrative Agent or Lenders when counterparts hereof have been
executed by Parent, Borrower Representative, Administrative Agent and Required
Lenders, and all conditions to the effectiveness hereof set forth herein have
been satisfied.

5.9       Governing Law. This Fifth Amendment shall be governed by, and
construed in accordance with, the laws of the State of Texas.

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed by their respective Responsible Officers on the date and year
first above written.

[Signature pages to follow]

 

 

10

 



 

--------------------------------------------------------------------------------

PARENT:

CHAPARRAL ENERGY, INC.,

a Delaware corporation

 

By:

/s/  Mark A. Fischer

Mark A. Fischer, Chief Executive Officer and President

 

 

BORROWERS:

CHAPARRAL ENERGY, L.L.C.,

an Oklahoma limited liability company, as a Borrower and as Borrower
Representative (on behalf of Borrowers)

 

By:

/s/  Mark A. Fischer

Mark A. Fischer, Manager

 

 

Each of the undersigned (i) consent and agree to this Fifth Amendment and each
of the terms and provisions contained herein, and (ii) agree that the Loan
Documents to which it is a party shall remain in full force and effect and shall
continue to be the legal, valid and binding obligation of such Person,
enforceable against it in accordance with its terms.

 

ACKNOWLEDGED AND AGREED TO BY:

GUARANTORS:

GREEN COUNTRY SUPPLY, INC.,

an Oklahoma corporation

 

By:

 

 

/s/  Mark A. Fischer

Mark A. Fischer, President

 

 

 

 

 

ROADRUNNER DRILLING, L.L.C.,

an Oklahoma limited liability company

 

By:

/s/  Mark A. Fischer

Mark A. Fischer, Manager

 

 

 

 

[SIGNATURE PAGE 1 TO FIFTH AMENDMENT TO SEVENTH RESTATED CREDIT AGREEMENT]

 

 



 

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT/LENDER:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and a Lender

 

 

By:

/s/  Brian Orlando

Brian Orlando, Vice President







 

[SIGNATURE PAGE 2 TO FIFTH AMENDMENT TO SEVENTH RESTATED CREDIT AGREEMENT]

 

 



 

--------------------------------------------------------------------------------

LENDER:

 

FORTIS CAPITAL CORP.,

as a Lender

 

 

By:

Name:

Title:

/s/  David Montgomery

David Montgomery

Director

 

 

 

 

 

By:

Name:

Title:

/s/  Darrell Holley

Darrell Holley

Managing Director

 

 

 

 

 

[SIGNATURE PAGE 3 TO FIFTH AMENDMENT TO SEVENTH RESTATED CREDIT AGREEMENT]

 

 



 

--------------------------------------------------------------------------------

LENDER:

 

THE ROYAL BANK OF SCOTLAND plc,

as a Lender

 

 

By:

Name:

Title:

/s/  Phil Ballard

Phil Ballard

Managing Director

 

 

 

 

 

 

[SIGNATURE PAGE 4 TO FIFTH AMENDMENT TO SEVENTH RESTATED CREDIT AGREEMENT]

 

 



 

--------------------------------------------------------------------------------

LENDER:

 

BANK OF AMERICA, N.A.,

as a Lender

 

 

By:

Name:

Title:

N/A

 

 

 

 

 

 

[SIGNATURE PAGE 5 TO FIFTH AMENDMENT TO SEVENTH RESTATED CREDIT AGREEMENT]

 

 



 

--------------------------------------------------------------------------------

LENDER:

 

BANK OF SCOTLAND plc,

as a Lender

 

 

By:

Name:

Title:

N/A

 

 

 

 

 

 

[SIGNATURE PAGE 6 TO FIFTH AMENDMENT TO SEVENTH RESTATED CREDIT AGREEMENT]

 

 



 

--------------------------------------------------------------------------------

LENDER:

 

THE BANK OF NOVA SCOTIA,

as a Lender

 

 

By:

Name:

Title

/s/  J. Frazell

John Frazell

Director

 

 

 

 

 

 

[SIGNATURE PAGE 7 TO FIFTH AMENDMENT TO SEVENTH RESTATED CREDIT AGREEMENT]

 

 



 

--------------------------------------------------------------------------------

LENDER:

BMO CAPITAL MARKETS FINANCING, INC., as a Lender

 

By:

Name:

Title:

/s/  Gumaro Tijerina

Gumaro Tijerina

Director

 

 

 

 

 

[SIGNATURE PAGE 8 TO FIFTH AMENDMENT TO SEVENTH RESTATED CREDIT AGREEMENT]

 

 



 

--------------------------------------------------------------------------------

LENDER:

 

CALYON NEW YORK BRANCH, as a Lender

 

 

By:

Name:

Title:

N/A

 

 

 

 

 

By:

Name:

Title:

N/A

 

 

 

 

 

 

[SIGNATURE PAGE 9 TO FIFTH AMENDMENT TO SEVENTH RESTATED CREDIT AGREEMENT]

 

 



 

--------------------------------------------------------------------------------

LENDER:

 

COMERICA BANK, as a Lender

 

 

By:

Name:

Title:

/s/  Rebecca Wilson

Rebecca L. Wilson

Assistant Vice President

 

 

 

 

 

[SIGNATURE PAGE 10 TO FIFTH AMENDMENT TO SEVENTH RESTATED CREDIT AGREEMENT]

 

 



 

--------------------------------------------------------------------------------

LENDER:

 

GUARANTY BANK, as a Lender

 

 

By:

Name:

Title:

/s/  W. David McCarver IV

W. David McCarver IV

Vice President

 

 

 

 

 

 

 

 

[SIGNATURE PAGE 11 TO FIFTH AMENDMENT TO SEVENTH RESTATED CREDIT AGREEMENT]

 

 



 

--------------------------------------------------------------------------------

LENDER:

 

UNION BANK OF CALIFORNIA, N.A., as a Lender

 

 

By:

Name:

Title:

/s/  Timothy Brendel

Timothy Brendel

Vice President

 

 

 

 

[SIGNATURE PAGE 12 TO FIFTH AMENDMENT TO SEVENTH RESTATED CREDIT AGREEMENT]

 

 



 

--------------------------------------------------------------------------------

LENDER:

 

SUNTRUST BANK, as a Lender

 

 

By:

Name:

Title:

N/A

 

 

 

 

 

 

[SIGNATURE PAGE 13 TO FIFTH AMENDMENT TO SEVENTH RESTATED CREDIT AGREEMENT]

 

 



 

--------------------------------------------------------------------------------

LENDER:

 

STERLING BANK, as a Lender

 

 

By:

Name:

Title:

/s/  David W. Phillips

David Phillips

Senior Vice President

 

 

 

[SIGNATURE PAGE 14 TO FIFTH AMENDMENT TO SEVENTH RESTATED CREDIT AGREEMENT]

 

 



 

--------------------------------------------------------------------------------

LENDER:

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

By:

Name:

Title:

/s/  Bruce E. Hernandez

Bruce E. Hernandez

Vice President

 

 

 

 

[SIGNATURE PAGE 15 TO FIFTH AMENDMENT TO SEVENTH RESTATED CREDIT AGREEMENT]

 

 



 

--------------------------------------------------------------------------------

LENDER:

 

BANK OF OKLAHOMA, N.A., as a Lender

 

 

By:

Name:

Title:

N/A

 

 

 

 

 

 

[SIGNATURE PAGE 16 TO FIFTH AMENDMENT TO SEVENTH RESTATED CREDIT AGREEMENT]

 

 



 

--------------------------------------------------------------------------------

LENDER:

 

NATIXIS, as a Lender

 

By:

Name:

Title:

/s/  Donovan C. Broussard

Donovan C. Broussard

Managing Director

 

 

 

By:

Name:

Title:

/s/  Liana Tchernysheva

Liana Tchemysheva

Director

 

 

 

 

[SIGNATURE PAGE 17 TO FIFTH AMENDMENT TO SEVENTH RESTATED CREDIT AGREEMENT]

 

 



 

--------------------------------------------------------------------------------

LENDER:

 

WELLS FARGO BANK, N.A., as a Lender

 

 

By:

Name:

Title:

/s/  Dustin S. Hansen

Dustin S. Hansen

Vice President

 

 

 

 

[SIGNATURE PAGE 18 TO FIFTH AMENDMENT TO SEVENTH RESTATED CREDIT AGREEMENT]

 

 



 

--------------------------------------------------------------------------------

LENDER:

 

ALLIED IRISH BANKS, p.l.c., as a Lender

 

 

By:

Name:

Title:

/s/  Mark Connelly

Mark Connelly

Senior Vice President

 

 

 

By:

Name:

Title:

/s/  David O’Driscoll

David O'Driscoll

Assistant Vice President

 

 

 

 

 

[SIGNATURE PAGE 19 TO FIFTH AMENDMENT TO SEVENTH RESTATED CREDIT AGREEMENT]

 

 



 

--------------------------------------------------------------------------------

Schedule 1

Specified Swap Agreements  

[img101.jpg]


 

Schedule 1-1

 



 

--------------------------------------------------------------------------------

[img102.jpg]


 

Schedule 1-2

 



 

--------------------------------------------------------------------------------

[img103.jpg]


 

Schedule 1-3

 



 

 